Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered. 

Response to Arguments
Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10397327. This is a double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-20 recite similar limitations as claims 1-20 of US No. 10397327 follows: 
       Instant application
    US Application No. 10397327
    Claim 1. A method comprising: receiving a first data feed from a first data provider in a first data distribution network; sending instructions to create a second data feed related to the first data feed in a second data feed management subsystem in a second data distribution network; associating a first data access policy with the second data feed; creating a first data subscriber to the first data feed in a first data feed management subsystem in the first data distribution network; creating a first publisher for the second data feed in the second data distribution network wherein the first publisher is accessible to a plurality of subscribers in the second data distribution network; and subscribing a second data subscriber to the second data feed.  

 






























Claims 8, 16.
Claims 2,9.                                           Claims 3,10.                                           Claims 5, 11, 20.                                      Claim 6.
Claim 7.

Claim 1. A method for publishing data from a first data distribution system having a first data feed management subsystem, a first identity management subsystem, a first data movement infrastructure and a data provider A, to a data subscriber B in a second data distribution system having a second data feed management subsystem, a second identity management subsystem and a second data movement infrastructure, the method comprising: creating, using the data provider A in the first data distribution network, a first data feed F in the first data feed management subsystem; creating, using data provider A, a second data feed F', related to the first data feed F, in the second data feed management subsystem; associating a first data access policy with the second data feed F' wherein the access data policy specifies whether a given authenticated ID is allowed to modify the second data feed F', publish to the second data feed F' or subscribe to the second data feed F'; accessing, using data provider A, the first data feed management subsystem to create a data subscriber A' to the first data feed F; forwarding information about subscriber A' from the first data feed management subsystem to the first data movement infrastructure; creating, using the second data feed management subsystem, a publisher P for the second data feed F' in the second data distribution network wherein the publisher P is accessible to a plurality of subscribers in the second data distribution network; forwarding information about the publisher P from the second data feed management subsystem to the second data movement infrastructure; and using the second data feed management subsystem to subscribe the data subscriber B to the second data feed F', whereby connectivity between the first data distribution network and the second data distribution network is provided between the first data movement infrastructure and the second data movement infrastructure. 
Claims 8, 15.

Claim 2.
Claim 3.
Claim 5.
Claim 6.
Claim 7.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10397327 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US No. 10397327) substantially discloses the subject matter of claim 1 and 2 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US No 10397327).
This is a provisional obviousness-type double patenting rejection.
The claims 3-20 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Alami U.S Pub. No 20140033076 A1, in view of Allman US 20060233322 A1in further view of Jones U.S Pub. No. 20100017845 A1.
As to claim 1, Al-Alami teaches a method comprising: receiving a first data feed from a data provider in a first data distribution network (Al-Alami Pa. [0202]) [performing method 900 receives feed item data for a first feed item associated with the first action]; sending instructions to create a second data feed related to the first data feed in a second data feed management subsystem in a second data distribution network (Al-Alami Pa. [0219]) [responsive to a request to compose a second feed item, displays a second prompt for second feed item data] (Al-Alami Pa. [0210]) [computing device performing method 900 receives, at the second prompt, second feed item data for a second feed item. The second feed item may be part of the same case that the first feed item is part of, and may be associated with the second action]; [the second data feed] that is related to the first data feed and that will be made accessible via a publisher to a plurality of subscribers (Al-Alami Pa. [0224]) [responsive to an instruction to publish the first and second feed items, transmits the first feed item data and the second feed item data to a server to be stored and published at substantially the same time]
It is noted that Al-Alami does not appear explicitly disclose creating a first data subscriber to the first data feed in a first data feed management subsystem in the first data distribution network; creating the publisher for the second data feed in the second data distribution network, wherein the publisher is accessible to the plurality of subscribers in the second data distribution network; and subscribing a second data subscriber of the plurality of subscribers to the second data feed.  
However, Allman discloses disclose creating a first data subscriber to the first data feed in a first data feed management subsystem in the first data distribution network; creating the publisher for the second data feed in the second data distribution network, wherein the publisher is accessible to the plurality of subscribers in the second data distribution network; and subscribing a second data subscriber of the plurality of subscribers to the second data feed (Allman Fig. 1 Pa. [0026-0030]) [publish/subscribe network in which publishers 10 send publications 15 to a message broker 20. In conventional publish/subscribe environments that include a broker, client application subscribers 30 register 5 with the broker 20 and subscribe to receive certain types of messages 25. For example, in topic-based message routing solutions in which each published message contains a topic name within the message header, subscribers may specify the topic names for which they wish to receive published messages. These topic names are character strings describing the nature of the data within the particular published message. The broker 20 compares the topic name of a received message with topics within a stored list of subscriptions, to identify interested subscribers 30 and forwards the message 25 accordingly]
One of ordinary skill would have been motivated, before the effective filing date of the claimed invention, to combine the system of Al-Alami’s composing and batch publishing feed items with Mullins’ system of managing data streams to yield the predicted result of switching controller controls the data processing apparatus to perform steps of: for a time period of interest, comparing characteristics of a first-received data item from the second data feed with characteristics of a most-recently received data item from the first data feed, and repeating the comparison for each received data item from the first data feed; and in response to identifying a match for the first-received data item, checking that required data items of the first data feed are received by the data receiver and then switching the data receiver to the second data feed. The rational was also cited by the courts, i.e.  “combining prior art elements according to known methods to yield predictable results” (see KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Furthermore, it is noted that the combination of Al-Alami and Allman does not appear explicitly disclose associating an action policy with the second data feed, the action policy specifying whether a given authenticated ID is allowed to modify the second data feed.
However, Jones discloses associating an action policy with the second data feed (Jones Pa. [0004]) [providing an authentication policy for actions that can be performed on each computing resource. The authentication policy is configured to associate an authentication input to each action, or group of actions, for a particular computing resource], the action policy specifying whether a given authenticated ID is allowed to modify the second data feed (Jones Pa. [0018]) [an authentication policy may specify that in order to modify the content of a data file, one of the approved users may need to submit a password, while in order to delete the file, that user may need to submit biometric information]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Jones to the data feeds publishing system of Al-Alami and Allman would have yield predictable results and resulted in an improved system, namely, a system that would be configured to organize computing resources into groups for implementing action-dependent differentiated authentication for compartmentalized groups (Jones Pa. [0006]) 

As to claim 2, the combination of Al-Alami, Allman and Jones disclose wherein the creating the publisher for the second data feed comprises: routing the first data subscriber to the second data distribution network; and designating the first data subscriber as the publisher for the second data feed (Allman Fig. 1, Pa. [0026-0041])
One of ordinary skill would have been motivated, before the effective filing date of the claimed invention, to combine the system of Al-Alami’s composing and batch publishing feed items with Mullins’ system of managing data streams to yield the predicted result of switching controller controls the data processing apparatus to perform steps of: for a time period of interest, comparing characteristics of a first-received data item from the second data feed with characteristics of a most-recently received data item from the first data feed, and repeating the comparison for each received data item from the first data feed; and in response to identifying a match for the first-received data item, checking that required data items of the first data feed are received by the data receiver and then switching the data receiver to the second data feed. The rational was also cited by the courts, i.e.  “combining prior art elements according to known methods to yield predictable results” (see KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

As to claim 3, the combination of Al-Alami, Allman and Jones disclose further comprising receiving a request for access to the second data feed from the second data subscriber in the second data distribution network (Jones Pa. [0017]) [he authentication schemes may provide a single authentication process for accessing computing resources that are located on different networks and computing devices]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Jones to the data feeds publishing system of Al-Alami and Allman would have yield predictable results and resulted in an improved system, namely, a system that would be configured to organize computing resources into groups for implementing action-dependent differentiated authentication for compartmentalized groups (Jones Pa. [0006]) 

As to claim 4, the combination of Al-Alami, Allman and Jones disclose further comprising managing identity and authentication of the second data subscriber to access the second data feed in the second data distribution network by referencing the action policy (Jones Pa. [0018]) [an authentication policy may specify that in order to modify the content of a data file, one of the approved users may need to submit a password, while in order to delete the file, that user may need to submit biometric information]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Jones to the data feeds publishing system of Al-Alami and Allman would have yield predictable results and resulted in an improved system, namely, a system that would be configured to organize computing resources into groups for implementing action-dependent differentiated authentication for compartmentalized groups (Jones Pa. [0006]) 

As to claim 5, the combination of Al-Alami, Allman and Jones disclose wherein the associating the action policy comprises accessing a policy engine to determine what actions an entity is allowed to take with respect to the second data feed management subsystem (Jones Pa. [0004]) [includes allowing the user to perform the action on the particular computing resource when the received authentication input enables the intended action] 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Jones to the data feeds publishing system of Al-Alami and Allman would have yield predictable results and resulted in an improved system, namely, a system that would be configured to organize computing resources into groups for implementing action-dependent differentiated authentication for compartmentalized groups (Jones Pa. [0006]) 

As to claim 6, the combination of Al-Alami, Allman and Jones disclose wherein the second data feed is identical to the first data feed (Al-Alami Pa. [0211]) [the first and second feed items may have the same feed item type]

As to claim 7, the combination of Al-Alami, Allman and Jones disclose wherein the associating the action policy with the second data feed comprises accessing a policy engine that determines what actions an entity is allowed to take with respect to the first data feed management subsystem (Jones Pa. [0004]) [includes allowing the user to perform the action on the particular computing resource when the received authentication input enables the intended action] 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Jones to the data feeds publishing system of Al-Alami and Allman would have yield predictable results and resulted in an improved system, namely, a system that would be configured to organize computing resources into groups for implementing action-dependent differentiated authentication for compartmentalized groups (Jones Pa. [0006]) 

As to claims 8-10, claims 8-10 recite the claimed that contain respectively similar limitations as claims 1-3, therefore, they are rejected under the same rationale.

As to claim 11-12, claims 11-12 recite the claimed that contain respectively similar limitations as claim 5, therefore, they are rejected under the same rationale.

As to claim 13, claim 13 recites the claimed that contain similar limitations as claim 4, therefore, it is rejected under the same rationale.

As to claim 14, the combination of Al-Alami, Allman and Jones disclose wherein the operations further comprise authenticating the second data subscriber (Jones Pa. [0004]) [providing an authentication policy for actions that can be performed on each computing resource. The authentication policy is configured to associate an authentication input to each action, or group of actions, for a particular computing resource] 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Jones to the data feeds publishing system of Al-Alami and Allman would have yield predictable results and resulted in an improved system, namely, a system that would be configured to organize computing resources into groups for implementing action-dependent differentiated authentication for compartmentalized groups (Jones Pa. [0006]) 

As to claim 15, claim 15 recites the claimed that contain similar limitations as claim 7, therefore, it is rejected under the same rationale.

As to claim 16-20, claims 16-20 recite the claimed that contain respectively similar limitations as claims 1-5, therefore, they are rejected under the same rationale.

Suggestion on how to overcome the prior art rejection: 
Applicant may want to amend claims to recite the subject matter of claims 2 and 4 in independent claim 1, while making similar amendments to independent claims 8 and 16. Below is the Examiner’s proposed amendments:
1. (Currently Amended) A method comprising: 
receiving a first data feed from a data provider in a first data distribution network;
 sending instructions to create a second data feed related to the first data feed in a second data feed management subsystem in a second data distribution network; 
associating an action policy with the second data feed, the action policy specifying
 whether a given authenticated ID is allowed to modify the second data feed that is related to the first data feed and that will be made accessible via a publisher to a plurality of subscribers;
 creating a first data subscriber to the first data feed in a first data feed management 
subsystem in the first data distribution network; 
creating the publisher for the second data feed in the second data distribution network, wherein the creating the publisher for the second data feed comprises: routing the first data subscriber to the second data distribution network; and designating the first data subscriber as the publisher for the second data feed,
wherein managing identity and authentication of the second data subscriber to access the second data feed in the second data distribution network by referencing the action policy;
wherein the publisher is accessible to the plurality of subscribers in the second data distribution network; and 
subscribing a second data subscriber of the plurality of subscribers to the second data feed.

2. (Cancelled)

4. (Cancelled)


The same subject matter will be added to Claims 8 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491